Citation Nr: 0211867	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for a disorder 
characterized as blood streak sputum.

3.  Entitlement to service connection for an eye disorder 
characterized as blurred vision.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty with the new Philippine 
Scouts from July 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In February 2001, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence of active PTB in 
service or within three years after the veteran's separation 
from service, or competent medical evidence of a nexus 
between PTB and his period of active duty service.
 
3.  There is no competent medical evidence that a disorder 
characterized as blood streak sputum (possibly PTB or chronic 
bronchitis) is related to service.

4.  The veteran's myopia and presbyopia are not diseases or 
injuries under the meaning of applicable law and regulations 
for VA purposes.

5.  There is no competent medical evidence that the veteran's 
macular degeneration and cataracts are related to service.



CONCLUSIONS OF LAW

1.  PTB was not incurred or aggravated, and may not be 
presumed to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.374 (2001).

2.  Claimed disorder characterized as blood streak sputum was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  Claimed eye disorder characterized as blurred vision was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims have been properly developed as an interpretation of a 
February 1949 chest X-ray, private medical records and 
statements, an April 2002 VA medical opinion, and VA 
examination reports dated in September 2001 have been 
associated with the claims file.  

The Board notes that the RO has made repeated attempts to 
secure service medical records and informed the veteran that 
its efforts had been unsuccessful.  In a February 1998 letter 
to the veteran, the RO indicated that it was experiencing 
difficulties in obtaining his service medical records and 
asked the veteran's help in obtaining information, including 
information on when and where he was treated and alternative 
sources of information from doctors or medical facilities 
pertaining to treatment during service.  In that letter, the 
RO also asked the veteran to complete an NA Form 13055, 
Request for Information Needed to Reconstruction Medical 
Evidence.  In a March 1998 letter and VA Forms 21-4142 (JF), 
the veteran indicated that he had been treated for blurring 
vision and weak lungs at the Marbo Hospital in Guam in 
February 1949; that Dr. R. A., now deceased, had treated the 
veteran from May 1949 until his death; and that Dr. B. G. had 
treated him in September 1997.  A signed release form for Dr. 
B. G.'s records was enclosed.  The veteran later sent in a 
completed copy of the NA Form 13055.  In a June 1998 response 
to a third RO request for service medical records, the 
National Personnel Records Center (NPRC) indicated that no 
service medical records, Surgeon General's Office reports or 
clinicals were located at the NPRC due to "fire related."  In 
September 1998, the RO again informed the veteran that they 
were trying to obtain his records from the Service 
Department.  NPRC later provided a copy of a February 1949 
chest X-ray.

Except for a September 1998 interpretation of a February 1949 
chest X-ray associated with the claims file, it is evident 
further requests for service medical records for the veteran 
would be fruitless.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Federal Circuit stated VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  1d, at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  In this case, 
the RO did contact the NPRC on three separate occasions to 
obtain service medical records, the RO's subsequent attempt 
to obtain additional reports was unsuccessful, except for an 
1949 X-ray film.  The RO informed the veteran of its 
inability to obtain other service medical records in a March 
1999 rating decision.  Moreover, the RO's February 1998 
letter advised the veteran that, even though it was 
attempting to obtain Dr. B. G.'s records, it was his 
responsibility to see that the records were furnished and 
asked the veteran to submit chest X-rays taken within three 
years from discharge from service.  Dr. B. G. did not 
respond.  In March 1998, the veteran confirmed that medical 
records from Dr. R. A. could not be located because he died 
in 1967; but the veteran did not submit any chest X-rays 
dated before October 1998.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

With regard to the RO's compliance with the February 2001 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for examination to 
determined the current nature and etiology of his PTB, blood 
streak sputum, and blurring vision.  The September 2001 VA 
eye examiner diagnosed developmental myopia and age-related 
presbyopia, cataract and macular degeneration.  A September 
2001 TB board review noted that it was unlikely that the 
veteran's PTB was contracted while in service because the 
February 1949 chest X-ray revealed normal clinical findings.  
An April 2002 VA pulmonologist opinion indicated that the 
veteran's blood streak sputum could be due to PTB or chronic 
bronchitis but it was still nonservice connected. 

In compliance with the Board's February 2001 remand, the RO 
also asked the veteran to furnish the names and addresses of 
recent health care providers who had treated him for the 
disorders under consideration and to sign authorizations for 
release of such information.  In response, the veteran 
provided a duplicate copy of an October 1998 chest X-ray 
report, and statements from the Holy Angel Children's & 
Medical Clinic and F. G. L., M.D.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's February 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
specialist opinion, X-ray interpretation and examination 
reports, and private treatment reports and statements, which 
evaluate the status of the veteran's health and the etiology 
of the claimed disorders, are adequate for determining 
whether service connection is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by the various informational letters, an 
August 1999 statement of the case, a June 2002 supplemental 
statement of the case, the Board remand, and various rating 
decisions, as the RO advised the veteran of what must be 
demonstrated to establish service connection. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


Background

A September 1998 VA interpretation of the veteran's February 
1949 X-ray showed normal findings for the chest.  

An October 1998 private chest X-ray shows PTB, minimal, both 
upper lobes probably active cannot rule out pneumonia, and 
atheromatous aorta.  

A November 2000 consultation report from Holy Angel 
Children's & Medical Clinic revealed a diagnosis of PTB, 
minimal, both upper lobes probably active, and atheromatous 
aorta by chest X-ray dated October 1, 1998.  A later report 
received from Holy Angel Children's & Medical Clinic in May 
2001 shows the veteran to be a known case of PTB taking anti-
TB medications since 1999.  

In a March 2001 statement, Dr. F. G. L. indicated that the 
veteran had consulted with him because of "blurring of 
vision."  The physician diagnosed the veteran with high 
myopia and intumescent cataract in both eyes, gave him an eye 
preparation for his cataracts and advised him to wear 
spectacles with a 3.00 spherical correction.  In May 2001, 
Dr. F. G. L. sent in the clinical record of the March 2001 
consult.

A September 2001 VA PTB and mycobacterial diseases 
examination and PTB board review report reveals that the 
veteran was diagnosed to have PTB by chest X-ray in 1998.  In 
1999, the veteran was prescribed anti- tuberculosis (TB) 
medications but took them irregularly because of financial 
constraints.  An October 1999 chest X-ray from Rebosa UTZ, X-
ray and Laboratory Clinic showed patchy infiltrates in both 
upper lobes (BULS) more on the right, with an impression of 
PTB, minimal BULs, probably active, cannot rule out 
pneumonia.  No other tests were done to ascertain the nature 
of the infiltrate.  The veteran was a previous smoker, 
consuming one pack per day before stopping in 1980.  The 
veteran complained of chronic, non-productive cough of 
yellowish phlegm, occasionally blood streaked about three 
days per week and low-grade fever, headache, and generalized 
body weakness.  He also stated that he had lost his appetite 
and some weight.  On examination, the veteran was a 
hyposthenic with unremarkable findings on the lungs.  Review 
of a September 2001 chest X-ray showed hyperluscent lung 
fields with fibrotic looking infiltrates on BULs.  Pulmonary 
function tests (PFTs) showed more of restrictive ventilatory 
defect, with a Forced Vital Capacity (FVC) of 62 percent of 
predicted value and an Forced Expiratory Volume in one second 
(FEV1)/FVC of 79 percent.  Acid-fast bacilli (AFB) smears and 
culture for TB showed no growth.  The examiner opined that it 
was unlikely that the veteran contracted PTB while in service 
because the 1949 chest X-ray showed a normal chest.  The 
examiner added that the current findings on the chest X-ray 
might be due to PTB but could also be chronic obstructive 
pulmonary disease (COPD), emphysema-bronchitis, which can be 
deduced from his clinical features, his 
hyperinflation/flattened diaphragm and his PFTs.

At a September 2001 VA eye examination, the veteran reported 
a history of better near vision than far vision and the use 
eyeglasses especially for the far vision for 20 years.  
Examination and eye tests revealed the veteran had myopia, 
presbyopia, immature cataracts and age-related macular 
degeneration in both eyes.  The examiner noted that the 
myopia was most likely developmental and that the presbyopia 
was related to aging.  Since the anterior segment did not 
show signs of probable cause of the veteran's cataracts, it 
was presume that they, along with his macular degeneration, 
were due to aging. 

In an April 2002 VA pulmonologist opinion sought on the 
veteran's complaints of blood streak sputum, the specialist 
noted that blood streak sputum, or hemoptysis, could be a 
manifestation of different disease entities.  The most common 
causes of hemoptysis are chronic bronchitis, bronchiectasis, 
PTB and malignancy.  The veteran's blood streak sputum might 
be secondary to PTB, but commonly hemoptysis due to PTB was 
more and at times massive, not just blood streaking.  Since 
the September 2001 chest X-ray only showed fibrosis, not an 
active infiltrate, and the sputum AFB as well as culture were 
negative, the examiner did not think the hemoptysis was due 
to PTB pre se.  There was no sign of an active TB on review.  
A review of the chest X-ray revealed no indication of 
bronchiectasis.  As a result, the pulmonologist believed that 
the veteran had chronic bronchitis because of classic 
clinical features, such as, a history of chronic smoking and 
productive cough, a chest X-ray showing hyperinflation and 
flattened diaphragm, and a spirometry/PFT showing reduced 
flow rates consistent with an obstructive ventilatory defect.  
The specialist concluded that whatever the cause of the blood 
streak sputum, whether it be due to PTB or chronic 
bronchitis, it was still nonservice connected.

Analysis

In a December 1997 statement, the veteran contended that his 
claimed disorders were incurred in service while he was 
assigned in Guam as a bulldozer operator.  He stated that he 
noticed then that he had blurring of vision, an afternoon 
rise of temperature, chest and back pains, and blood streak 
sputum.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection can also be granted for certain chronic diseases, 
such a TB, if they become manifest to a degree of 10 percent 
or more within a specified time period after separation from 
active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based upon the evidence of record, the Board finds 
entitlement to service connection for PTB, a disorder 
characterized as blood streak sputum, an eye disorder 
characterized as blurred vision is not warranted.

A. PTB

Active TB is a specified chronic disease, which is presumed 
to have been incurred in service, although not otherwise 
established as such, if manifest to a degree of ten percent 
or more within three years of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 
C.F.R. §§ 3.307(a)(3); 3.309(a).  Evidence of activity on 
comparative study of X-ray films showing PTB within the 
three-year presumptive period for chronic diseases will be 
taken as establishing service connection for active PTB 
subsequently diagnosed by approved methods, but service 
connection and evaluation may be assigned only from the date 
of such diagnosis or other evidence of clinical activity.  38 
C.F.R. § 3.371(a) (2001).

A service department diagnosis of active PTB will be accepted 
unless designated medical personnel certify that such 
diagnosis was incorrect.  38 C.F.R. § 3.374(a) (2001).  A 
diagnosis of active PTB by VA medical authorities as the 
result of examination, observation, or treatment generally 
will be accepted for rating purposes.  38 C.F.R. § 3.374(b).  
However, a diagnosis of active PTB by private physicians on 
the basis of their examination, observation or treatment will 
not be accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374(c).

In this case, the only available medical record from service 
is a February 1949 chest X-ray, which a VA radiologist 
interpreted to be normal in September 1998.  Thus, there is 
no evidence revealing chronic PTB in service or PTB in 
service such that continuity of symptomatology may be shown 
after discharge to establish service connection.  Moreover, 
there is no competent medical evidence of a nexus between PTB 
and his period of active duty service.  Although the veteran 
was diagnosed with PTB as a result of an October 1998 chest 
X-ray and took anti-TB medications.  Recent findings show no 
signs of active TB, and it appears that the veteran is 
suffering from chronic bronchitis, which the April 2002 VA 
pulmonologist opined was not service connected.

In addition, the Board finds that presumptive service 
connection is not in order. Pursuant to VA regulation, a 
diagnosis of PTB will be acceptable only when provided in: 
(1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, X- 
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. 
App. 181, 184 (1992).  In this case, there is no service 
department or VA diagnosis of active PTB, during or after the 
three-year presumptive period.  The remaining lay evidence 
suggesting diagnosis and treatment of active PTB within the 
presumptive period is not confirmed as required by VA 
regulation.  38 C.F.R. § 3.374(c).  See Savage, 10 Vet. App. 
at 497 (citing Tubianosa, 3 Vet. App. at 184) (there is clear 
regulatory guidance limiting the dating and type of evidence 
needed for service connection for TB). 

The veteran's lay opinion as to diagnosis or the etiology of 
a disorder is not competent medical evidence to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

Therefore, the Board finds that the preponderance of the 
evidence is against service connection for PTB.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.374.


B.  Blood Streak Sputum

Similarly, the preponderance of the evidence is against a 
finding that any disorder characterized as blood streak 
sputum (or hemoptysis) is related to the veteran's military 
service.  There is no competent medical evidence of a nexus 
between a disorder characterized as blood streak sputum and 
his period of active duty service.  Since the September 2001 
chest X-ray only showed fibrosis, not an active infiltrate, 
and the sputum AFB as well as culture were negative, the 
April 2002 VA specialist did not think the veteran's 
hemoptysis was due to PTB pre se.  Moreover, a review of the 
chest X-ray revealed no indication of bronchiectasis.  As a 
result, the pulmonologist believed that the veteran had 
chronic bronchitis because of classic clinical features, such 
as, a history of chronic smoking and productive cough, a 
chest X-ray showing hyperinflation and flattened diaphragm, 
and a spirometry/PFT showing reduced flow rates consistent 
with an obstructive ventilatory defect.  The specialist 
concluded that whatever the cause of the blood streak sputum, 
whether it be due to PTB or chronic bronchitis, it was still 
nonservice connected.

As noted above, the veteran's own statements are not 
competent to establish a medical diagnosis or causation.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Therefore, the Board finds that the preponderance of the 
evidence is against service connection for a disorder 
characterized as blood streak sputum.

C.  Eye Disorder

In connection with the eye disability claim, the Board notes 
that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2001); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

As the veteran does not contend that he sustained an eye 
injury while in service, the Board concludes that the clear 
preponderance of the evidence is against entitlement to 
service connection for eye disability.

In this case, as there are no service records pertaining to 
an eye disorder, the Board is unable to determine whether the 
veteran had an eye disorder in service.  However, by the same 
token, there is no evidence revealing a chronic eye disorder 
in service or an eye disorder such that continuity of 
symptomatology may be shown after service for purposes of 
establishing service connection on a direct basis.  Medical 
evidence of record does not document eye problems until the 
2001, many years after the veteran's discharge from service 
in 1949.  At the September 2001 VA examination report, the 
veteran related a history of better near vision than far 
vision and the use of eyeglasses especially for the far 
vision for 20 years.  

With regard to the current diagnoses of refractive errors 
(myopia and presbyopia), the law concerning service 
connection for a congenital or developmental defect is 
dispositive.  Refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, there is no competent medical evidence of a nexus 
between the veteran's cataracts or macular degeneration and 
service.  Although the veteran has been diagnosed with 
cataracts and macular degeneration, the September 2001 VA eye 
examiner opined that both disorders were due to aging.  As 
noted above the veteran's lay opinion as to the etiology of a 
disorder is not competent medical evidence to establish 
service connection.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for an eye disorder.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for pulmonary tuberculosis 
(PTB) is denied.

Entitlement to service connection for a disorder 
characterized as blood streak sputum is denied.

Entitlement to service connection for an eye disorder 
characterized as blurred vision is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

